Citation Nr: 1643510	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for bipolar disorder, currently assigned a 50 percent evaluation.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1994 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his January 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In June 2016, the RO notified him that a hearing was scheduled for July 2016; however, he failed to report for the proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Board deems the request for a hearing to be withdrawn.  See 38 C.F.R § 20.704(d).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

As noted by the Veteran's representative in an October 2016 written brief presentation, the Veteran has reported his intention to enroll in VA vocational rehabilitation. See e.g. January 2013 substantive appeal.  However, the claims file does not include any vocational rehabilitation records.  Thus, on remand, the AOJ should attempt to obtain such records.  

In addition, the Board notes that the Veteran was most recently afforded a VA examination in December 2010 in connection with his claim.  Since that time, the Veteran has reported in a March 2013 report of general information that his medication for his bipolar disorder had been increased.  Thus, there is evidence suggesting some possible worsening.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to ascertain the current severity and manifestations of his service-connected bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his bipolar disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any records from the Corona Vet Center for treatment since March 2006.  

The AOJ should also obtain any outstanding VA medical records, to include any records from the Murrieta Clinic and Loma Linda VAMC for treatment since February 2013.  

2.  The AOJ should attempt to obtain any vocational rehabilitation records and associate them with the claims file.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected bipolar disorder.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file.  

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bipolar disorder under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's bipolar disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

